Case 2:02-cv-05662-JAK-FFM Document 1010 Filed 12/12/19 Page 1 of 1 Page ID
                                #:10811
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                                                 CASE NUMBER:


KATIE A, et al.                                                    2:02−cv−05662−JAK−FFM
                                                 Plaintiff(s),

         v.
DIANA BONTA, et al.
                                                                   NOTICE TO FILER OF DEFICIENCIES IN
                                               Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

Date Filed:         12/12/2019
Document Number(s):                 1009
Title of Document(s):               STIPULATION for Order
ERROR(S) WITH DOCUMENT:

Proposed Document was not submitted as separate attachment.




Other:

Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
notice unless and until the Court directs you to do so.


                                                      Clerk, U.S. District Court

Dated: December 12, 2019                              By: /s/ Lori Muraoka lori_muraoka@cacd.uscourts.gov
                                                         Deputy Clerk

cc: Assigned District Judge and/or Magistrate Judge

    Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



 G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
